DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Applicant's Election
01.	Responding to the 6/16/2021 "Restriction Requirement," the 8/11/2021 Response [hereinafter "8/11 Response"] elected, without traverse, Species E (directed to FIG. 22) for prosecution on the merits. 
The Response identified claims 1-20 as being directed to the elected invention. 
The 11/23/2021 Office Action made Final the 6/16/2021 Restriction Requirement.
The 6/16/2021 Restriction Requirement and its finality are proper, and they are therefore maintained.
Statutory Basis of the 35 U.S.C. § 101 Rejections
02.	35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful 
§ 101 Rejections of the Claims - Patent Subject Matter Ineligible
03.	Claim 20 is rejected under 35 U.S.C. § 101 as being patent subject matter ineligible. 
A claim that is directed to a Law of Nature, a Natural Phenomenon, or an Abstract Idea (which are the "three specific [judicial] exceptions to [35 U.S.C.] § 101's broad patent-eligibility principles." See Bilski v. Kappos, 561 U.S. 593, 601, 95 USPQ2d 1001, 1005-06 (2010)) is patent subject matter ineligible, under 35 U.S.C. § 101, UNLESS it "recite[s] additional elements that amount to significantly more than [a] judicial exception." See, for example, M.P.E.P. § 2106.III, SUMMARY OF ANALYSIS AND FLOWCHART. 
Claim 20 is directed to "generating, by a processor, a layout design of a semiconductor device." This claim has the scope of using a computer to implement the mental process of generating a layout design of a semiconductor device. As such, this claim would still be directed to a mental process. See, for example, M.P.E.P. § 2106.04(a)(2).III.B describing the judicial precedents holding a claim that encompasses a human performing process steps mentally, with or without physical aid, as reciting a "Mental Process," which is a form of an "Abstract Idea." And see, for example, M.P.E.P. § 2106.04(a)(2).III.C describing situations wherein judicial precedents hold a claim that requires a computer as still reciting a "Mental Process." 
Claim 20 reciting "causing the semiconductor device to be manufactured according to the layout design," underlined herein for emphasis, is noted and determined to have a scope including handing the generated layout to someone for the purpose of an intended, but NOT claim required, future manufacturing 
Claims 20, therefore, does not require "[the manufacturing of] the semiconductor device … according to the layout design," let alone requiring the "recit[ing of] additional elements that amount to significantly more than [a] judicial exception" for this claim to be patent subject matter eligible under 35 U.S.C. § 101. See M.P.E.P. § 2106.III. 
Claims 20, therefore, is directed to an Abstract Idea without requiring "additional elements that amount to significantly more than [a] judicial exception" and, it, therefore, is not patent subject matter eligible under 35 U.S.C. § 101. See M.P.E.P. § 2106.III. 
Accordingly, claim 20 is rejected under 35 U.S.C. § 101 as being patent subject matter ineligible.
Examiner’s Statement of Reasons for Indicating Allowability of claims 1-19
04.	Claims 1-19 are allowable. The following is Examiner’s Statement of Reasons for indicating that claims 1-19 are allowable.
Independent product claims 1 and 11 are allowable because the prior art of record neither anticipates nor renders obvious: 
With respect to independent product claim 1: 
"a semiconductor device, comprising: a dielectric layer having a first surface and a second surface opposite to the first surface; an active region on the first surface of the dielectric layer; a power rail under the second surface of the dielectric layer, wherein the dielectric layer is between the active region and the power rail; a spacer physically dividing the active region into a first part and a second part, the first part and the second part being conductively isolated from each other by the spacer; an intermediate layer comprising: a first conductive segment and a second conductive segment; and wherein the spacer joins the first conductive segment and the second conductive segment, and electrically isolates the first conductive segment from the second conductive segment, wherein a join length between the first conductive segment and the spacer is equal to a join length between the second conductive segment and the spacer,"
as the underlined limitations are specifically structured, and as they are interrelated with each other and with other limitations of the claim. 
With respect to independent product claim 11: 
"a semiconductor device, comprising: a dielectric layer; an active region on the dielectric layer; a spacer physically dividing the active region into a first part and a second part, the first part and the second part being conductively isolated from each other by the spacer; a first transistor in the first part of the active region; a second transistor in the second part of the active region; a first conductive segment and a second conductive segment associated with the first transistor and the second transistor, respectively, wherein the spacer joins the first conductive segment and the second conductive segment, and electrically isolates the first conductive segment from the second conductive segment; and a power rail being overlapped with the active region," 
as the underlined limitations are specifically structured, and as they are interrelated with each other and with other limitations of the claim. 
and as they are interrelated with each other and with other limitations of claims 1 and 11, respectively.
Response to Arguments
05.	The contention in the 2/9/2022 Response [hereinafter "2/9 Response"] to the 11/23/2021 "Office Action" have been fully considered. The contention, however, is not found persuasive.
The 2/9/2022 refers to 2016 USPTO GuideLines and contends that the specification describes applications of a "computer-related invention," which description therefore should render claim 20 proper 101 Subject Matter.
This contention is counter to current practice and legal precedents. A claim having a scope of a legal judicial exception, and reciting the absent more would NOT be the claim's reciting of additional elements that amount to significantly more than the judicial exception, and therefore would NOT save a claim (and pending claim 20, in this case) from being Patent Subject Matter ineligible under 35 U.S.C. § 101. See M.P.E.P. § 2106.III, Summary of Analysis and FlowChart.
Accordingly, rejecting claim 20 as being unpatentable is proper and maintained. 
CONCLUSION
06.	Applicants' amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS OFFICE ACTION IS MADE FINAL. See M.P.E.P. § 706.07(a). 
A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from the mailing date of this Office Action. 
Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
If a first reply is filed within TWO MONTHS of the mailing date of this Office Action and the advisory Office Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory Office Action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory Office Action. 
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call--Mr. Sayadian's electronic mail address is hrayr.sayadian@uspto.gov. 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 

Primary Examiner, Art Unit 2814